Title: Remission for the Mercurius, Christian Bodom, 3 March 1817
From: Madison, James
To: 


        
          [3 March 1817]
        
        Whereas it has been represented to me that at a Circuit Court of the United States for the District of Massachusetts, held in the year 1816, the Swedish Ship Mercurius and Cargo were condemned for a violation of the Law of the United States interdicting Commercial Intercourse

between the United States and Great Britain & France and their dependencies, and whereas it has been made to appear to me that Christian Bodom, the Petitioner in this case, and the Captain of the vessel referred to, was not actuated by any fraudulent motive or wilful neglect, in the transactions which led to the condemnation aforesaid, but which was the Result of ignorance on his part: Now therefore be it known that I, James Madison, President of the United States, have remitted, and I do hereby remit all the Interest of the United States in the condemnation or forfeiture aforesaid.
        In Testimony whereof I have hereunto set my Hand, and caused the seal of the United States to be affixed.
        Done at the City of Washington this 3rd day of March in the year of our Lord one thousand eight hundred & seventeen, & of the Independence of the United States the forty first.
        
          James MadisonBy the PresidentJas Monroe Secy of State
        
      